979 A.2d 839 (2009)
In re Nominating Paper of Marakay ROGERS, Christina Valente, and Carl J. Romanelli as Candidates of an Independent Political Body for Governor, Lieutenant Governor, and U.S. Senator in the General Election of November 7, 2006
William R. Caroselli, Fred R. Levin, Daniel J. Anders and Peter D. Winebrake
Appeal of Lawrence M. Otter and Carl J. Romanelli.
No. 6 MAP 2009.
Supreme Court of Pennsylvania.
August 17, 2009.


*840 ORDER

PER CURIAM.
AND NOW, this 17th day of August, 2009, the Order of the Commonwealth Court is hereby AFFIRMED. Appellants' Motion for Oral Argument is DENIED.
Madame Justice TODD did not participate in the consideration or decision of this case.